DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

This application was filed on 01/09/2020 and claims the benefit of the priority of US Provisional application 62/790,553 filed 01/10/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 02/21/2020 and 03/16/2022 have been considered by the examiner.

	Election/Restrictions
	Claims 81, 89 and 94 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II and III or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/16/2022. Applicant’s election without traverse of Group I drawn to a synthetic protein circuit, in the reply filed on 03/16/2022 is acknowledged. The Examiner acknowledges Applicants right to file divisional, continuation and continuation-in-part applications containing claims directed to all or part of the subject matter described in the instant application, including the subject matter of any claims amended, withdrawn, or canceled at any time during the prosecution of this application.
Claim Status
Claims 1, 3-6, 8-9, 13, 20, 25, 29, 33, 37, 48, 50, 52, 58, 59, 62, 68-69, and 80 are being examined on the merits in this office action.

Claim Objections
Claims 25 and 48 are objected to because of the following informalities:  
In claim 25, line 2, the article "the" should be added before the terms "third partner domain."
In claim 48, line 3, "domains" should be added after the terms "constitutive protein partner." 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 58 and 59 are dependent on cancelled claim 53 and are therefore indefinite since the metes and bounds are unknowable.
For examination purposes, the claims are construed to depend on claim 52.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Nat Chem Biol 15, 96–97 (2019) published online 7 January 2019).
Wu discloses a protein circuit that comprises a first input polypeptide, which comprises a first partner domain and a first polypeptide domain; a second input polypeptide comprising a second partner domain and a second polypeptide domain, wherein the first partner domain is capable of binding the second partner domain, wherein the first polypeptide domain and the second polypeptide domain are capable of associating with each other to constitute a first protein capable of being in a first protein active state when the first partner domain binds the second partner domain (see Fig. 1 on page 96, reproduced below).

    PNG
    media_image1.png
    243
    790
    media_image1.png
    Greyscale

Wu further discloses a third polypeptide that comprises a degron and is inactive unless cleaved, (See Fig. 1 on page 96, also reproduced below). This reads on the threshold polypeptide which comprises the third partner and third polypeptide domain.

    PNG
    media_image2.png
    305
    521
    media_image2.png
    Greyscale

Wu discloses that the protein circuits allow for fast and precise control of signaling transduction in live mammalian cells and that they allow the engineering of sophisticated and precise controls of cellular processes, and their modularity may permit adaptation toward the detection of different pathophysiological and intracellular signals (page 97, right col. Line 4-14).
Wu does not explicitly disclose that the 1st, 2nd and 3rd polypeptide are all in a single circuit, but Wu discloses all the three polypeptides.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu and prepare the instant protein circuit that includes a first and second input polypeptide and threshold polypeptide because Wu discloses that the protein circuit allows for fast and precise control of signaling transduction in live mammalian cells (page 97, right col. Line 4-14). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying Wu because Wu discloses that the protein circuits allow the engineering of sophisticated and precise controls of cellular processes, and their modularity may permit adaptation toward the detection of different pathophysiological and intracellular signals (page 97, right col. Line 4-14). The disclosure renders obvious claim 1.
Regarding claim 3, Wu discloses the first protein and that it generates a threshold output protease (see Fig 1 on page 96).
Regarding claim 4, Wu discloses enzymatic reaction with a substrate to generate a product – activated protease (see Fig 1 on page 96).
Regarding claim 13, Wu discloses the substrate being a protein (page 96, right col. Line 2-6).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-7, and 10 of U.S. Patent No. 10899823. Although the claims at issue are not identical, they are not patentably distinct from each other because the 10899823 patent recites a protein circuit that comprises a first protease; a second protease; and one or more target proteins each comprising: a first degron of the target protein that destabilizes the target protein when present on the target protein by enhancing degradation of the target protein, a cut site specific for the first protease between the degron of the target protein and a part of the target protein (claim 1) and that the first protease further comprises a first domain of the first protease and a second domain of the first protease, and the second domain of the first protease connects to a second conditional dimerization domain of the first protease and wherein the first and second conditional dimerization domains of the first protease are configured to dimerize with each other (claim 10). The patent further recites that the circuit comprises a third protease comprising a cut site specific for the second protease, wherein the third protease is configured to be deactivated by cleavage of its cut site specific for the second protease; and wherein the second protease comprises a cut site specific for the third protease (claim 3). The patent further recites that the stability of the target proteins comprises an analog behavior that is dependent on a concentration of the first or second protease (claims 6-7). The claims of the instant application recites a synthetic protein circuit, comprising: a first input polypeptide comprising a first partner domain and a first polypeptide domain; a second input polypeptide comprising a second partner domain and a second polypeptide domain, wherein the first partner domain is capable of binding the second partner domain, wherein the first polypeptide domain and the second polypeptide domain are capable of associating with each other to constitute a first protein capable of being in a first protein active state when the first partner domain binds the second partner domain; and a thresholding polypeptide comprising a third partner domain and a third polypeptide domain, wherein the third partner domain is capable of binding the second partner domain, wherein the first protein is not in the first protein active state when the third partner domain binds the second partner domain (claim 1) and wherein the first protein in the first protein active state is capable of generating a thresholding output and that the circuit further comprising a tuner polypeptide, wherein the tuner polypeptide is capable of modulating the concentration, localization, stability, and/or activity of the thresholding polypeptide (claim 20). The claims of the 10899823 patent anticipate the instant claims.

Claims 1, 3, 6, 13, and 20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 21, and 22 of copending Application No. 17/157,880 (PGPub. 20210238570 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application recite a protein circuit comprising: a first protease, optionally comprising an association domain of the first protease; a second protease, optionally comprising a complementary association domain of the second protease; and a target protein comprising a degron of the target protein that destabilizes the target protein when present on the target protein by enhancing degradation of the target protein (claim 18) and that the circuit further comprising: a third protease comprising: a cut site specific for the first protease, a cut site specific for the second protease, and an optional association domain of the third protease, wherein the third protease is configured to be deactivated by cleavage of either of its cut sites; and wherein the target protein comprises a cut site specific for the third protease between the degron of the target protein and a part of the target protein (claim 21) and that the third protease further comprises a first domain of the third protease and a second domain of the third protease; wherein the first domain of the third protease comprises the third protease's cut sites specific for the first and second proteases and the optional association domain of the third protease; wherein the second domain the third protease comprises another cut site specific for the first protease, another cut site specific for the second protease, and an optional complementary association domain the third protease (claim 22). The claims of the instant application recite a synthetic protein circuit, comprising: a first input polypeptide comprising a first partner domain and a first polypeptide domain; a second input polypeptide comprising a second partner domain and a second polypeptide domain, wherein the first partner domain is capable of binding the second partner domain, wherein the first polypeptide domain and the second polypeptide domain are capable of associating with each other to constitute a first protein capable of being in a first protein active state when the first partner domain binds the second partner domain; and a thresholding polypeptide comprising a third partner domain and a third polypeptide domain, wherein the third partner domain is capable of binding the second partner domain, wherein the first protein is not in the first protein active state when the third partner domain binds the second partner domain (claim 1) and wherein the first protein in the first protein active state is capable of generating a thresholding output and that the circuit further comprising a tuner polypeptide, wherein the tuner polypeptide is capable of modulating the concentration, localization, stability, and/or activity of the thresholding polypeptide (claim 20). The claims of the copending application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

EXAMINER’S COMMENT AND ALLOWABLE SUBJECT MATTER
Claims 1, 3-4, 6, 13, 20, 58 and 59 are rejected.
Claims 5, 8-9, 25, 29, 33, 37, 48, 50, 52, 62, 68-69, and 80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1, 3-4, 6, 13, 20, 58, and 59 are rejected. Claims 5, 8-9, 25, 29, 33, 37, 48, 50, 52, 62, 68-69, and 80 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615